324 F.2d 500
William J. MORGAN and Antonia B. Morgan, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9035.
United States Court of Appeals Fourth Circuit.
Argued November 6, 1963.
Decided November 11, 1963.

On petition to review the decision of the Tax Court of the United States.
William J. Morgan, pro se.
Alan D. Pekelner, Atty., Dept. of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., and Joseph M. Howard, Atty., Dept. of Justice, on brief), for respondent.
Before HAYNSWORTH and BRYAN, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM.


1
Careful consideration of this petition for review of a decision of the Tax Court of the United States brings us to the conviction that the Tax Court correctly found that the contested tax deficiencies had been properly assessed by the Commissioner. The decision of the Tax Court is affirmed for the reasons stated in its memorandum opinion filed November 28, 1962.


2
Affirmed.